DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 06/01/2021, with respect to the rejection(s) of claims 1-20, based solely on the claimed limitations as amended, have been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11,  and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mankovskii et al. (Mankovskii – US 2018/0063681 A1) in view of Saylor et al. (Saylor – US 6,661,340 B1) and further in view of Dunn et al. (Dunn – US 2014/0267112 A1).

As to claim 1, Mankovskii discloses a method comprising:
identifying a plurality of sensors (Mankovskii: FIG. 1 the sensors 101 and 107, FIG. 3-4, and FIG. 6) in communication with a security system (Mankovskii: [0024]-[0035], [0046], FIG. 1 the sensor management system 111, FIG. 3-4, and FIG. 6: The sensors are coupled with physical devices and are used to aid in the mapping of the location of the physical devices within the coordinate grid 360. The sensors 320, 322, 323, 324, and 327 are coupled to computer workstations 300, 302, 303, 304 and 307, respectively. The sensor 321 is coupled to a security camera 301. The sensors 325, 326, and 328 are coupled to motion detectors 315, 316, and 318, respectively. The sensor 329 is coupled to a wireless device 309, and the sensor 330 is coupled to the wireless access point 331), 
identifying a partition attribute for each sensor of the plurality of sensors (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6: the sensor management system 432 may select the sensor 421 and retrieve its location characteristics, which may include its distances from the Based on these distances, the sensor management system 432 may determine that the sensor 421 is located within the main room of the physical space layout 450 since no other room has dimensions large enough to satisfy the total distance between the sensor 421 and the sensor 427. Based on the determination that the sensor 421 is located in the main room, the sensor management system 432 may determine sensors that are not located in the room by identifying the sensors, such as the sensor 424, which are not within line of sight of the sensor 421. The sensor management system 432 then continues to iterate through the sensors until a potential location, i.e. a location that satisfies the constraints for each sensor, has been determined), the partition attribute being defined by an administrator user of the security system and indicating one or more user-selected virtual partitions of the security system for a corresponding sensor of the plurality of sensors (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6: the sensor management system 432 can assign the sensors and their associated devices to groups based on their physical locations. In FIG. 4, the sensor management system 432 may assign sensors and devices in the Office 1 and the Office 2 to a first group and assign sensors and devices in the Office 3 and the Office 4 to a second group. The sensor management system 432 in coordination with another device such as the wireless access point 431 may route traffic from a device differently based on whether the device is in the first group or the second group), 
forming a plurality of virtual partitions of the security system based on the partition attributes of the plurality of sensors (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6: the sensor management system 432 can assign the sensors and their associated devices to groups based on their physical locations. In FIG. 4, the sensor management system 432 may assign sensors and devices in the Office 1 and the Office 2 to a first group and assign sensors and devices in the Office 3 and the Office 4 to a second group. The sensor management system 432 in coordination with another device such as the wireless access point 431 may route traffic from a device differently based on whether the device is in the first group or the second group) by mapping one or more sensors to a virtual partition based on the corresponding partition attribute of the one or more sensors (Mankovskii: [0056]-[0057], [0061], [0065]-[0066], and FIG. 4-5: The system receives a physical space layout (506). The physical space layout delineates boundaries and features of a building, such as walls, doors, windows, floors, etc. For example, the physical space layout may indicate that a buildings total dimensions are 30 feet by 20 feet with three rooms that are each 10 feet by 20 feet. In some instances, the physical space layout may include a virtual boundary to divide devices in a room or outdoor space into groups. So, even if sensors and their associated devices share a room, the sensors can be divided into groups using the virtual boundaries, each virtual partition configured to operate as a separate virtual security system of the security system (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6: the sensor management system 432 can assign the sensors and their associated devices to groups based on their physical locations. In FIG. 4, the sensor management system 432 may assign sensors and devices in the Office 1 and the Office 2 to a first group and assign sensors and devices in the Office 3 and the Office 4 to a second group. The sensor management system 432 in coordination with another device such as the wireless access point 431 may route traffic from a device differently based on whether the device is in the first group or the second group);
storing the plurality of virtual partitions at the security system (Mankovskii: [0056]-[0057], [0061], [0065]-[0066], and FIG. 4-5: the sensor management system 432 may assign sensors and devices in the Office 1 and the Office 2 to a first group and assign sensors and ; and 
operating a plurality of virtual security systems with the partitions of the security system (Mankovskii: [0056]-[0057], [0061], [0065]-[0066], and FIG. 4-5: a security system connected to the wireless access point 431 may perform an action, such as turn on the security camera 401, each time a motion detector in the Main Room detects motion and may perform a different action for motion detectors in other device groups. The sensor management system 432 may also configure devices differently based on their groups. For example, the sensor management system 432 may send configuration information to sensors in a first group that instructs them to connect to a first wireless access point and may send configuration information to other sensors to connect to a second wireless access point) by mapping one or more sensors of the virtual partition to one or more partitions corresponding to a virtual security system of the virtual partition (Mankovskii: [0056]-[0057], [0061], [0065]-[0066], and FIG. 4-5: The system receives a physical space layout (506). The physical space layout delineates boundaries and features of a building, such as walls, doors, windows, floors, etc. For example, the physical space layout may indicate that a buildings total dimensions are 30 feet by 20 feet with three rooms that are each 10 feet by 20 feet. In some instances, the physical space layout may include a virtual boundary to divide devices in a room or outdoor space into groups. So, even if sensors and their associated devices share a room, the sensors can be divided into groups using the virtual boundaries).

Mankovskii suggests a method/system for mapping location detection sensors to a physical space layout wherein the physical space layout includes physical spaces/partitions of Office 1, Office 2, Office 3, Office 4, and Main Room (Mankovskii: [0056]-[0057], [0061], [0065]-[0066], and FIG. 4-5: The system receives a physical space layout (506). The physical space layout delineates boundaries and features of a building, such as walls, doors, windows, floors, etc. For example, the physical space layout may indicate that a buildings total dimensions are 30 feet by 20 feet with three rooms that are each 10 feet by 20 feet. In some instances, the physical space layout may include a virtual boundary to divide devices in a room or outdoor space into groups. So, even if sensors and their associated devices share a room, the sensors can be divided into groups using the virtual boundaries), Mankovskii does not explicitly disclose
the partition attribute being defined by an administrator user of the security system and indicating one or more user-selected virtual partitions of the security system for a corresponding sensor of the plurality of sensors; the security system having a static preset number of physical partitions; and each virtual partition configured to operate as a separate virtual security system of the security system, and the security systems with the preset static number of hardwired partitions of the security system.
However, it has been known in the art of monitoring systems to implement the partition attribute being defined by an administrator user of the security system and indicating one or more user-selected virtual partitions of the security system for a corresponding sensor of the plurality of sensors; the security system having a static preset number of physical partitions; and each virtual partition configured to operate as a separate virtual security system of the security system, as suggested by Saylor, which discloses the partition attribute being defined by an administrator user of the security system and indicating one or more user-selected virtual partitions of the security system for a corresponding sensor of the plurality of sensors (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7: the user may assign various functions to each security device associated with each security system for property, personal property, individuals and others. A user may identify various alarm situations which may include fire (e.g., detected by a smoke alarm), intrusion or break-in (e.g., detected by motion sensors, window contacts, door contacts, etc.), tampering with valuables held in a safe or vault (e.g., detected by vibration sensor, motion sensors, contacts, etc.), assault or danger (e.g., detected by panic button, etc.), dangerous gas levels (e.g., detected by CO or other gas detector, etc.), and other alarm situations or alarm worthy situations); the security system having a static preset number of physical partitions (Saylor: Abstract, column 11 lines 41-65, and FIG. 7: The zone definitions may be identified and/or personalized by the user. For example, a zone may include an area within an identified location. For example, for the home location, zones 720 may include one or more of basement, ground flood, upstairs, master bedroom, and yard. Zones may also be defined by the user, depending on the number and monitoring capabilities of security devices within a location. Zones may also be defined as the area and/or events covered by a single device or group of security devices. For example, zones may be defined as front door, back door, garage door, basement door, windows (first level), windows (second level), etc.); and each virtual partition configured to operate as a separate virtual security system of the security system (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7: A user may register various types of security devices, including those associated with property 110, personal property 112 and/or individuals 114 with the central security network 130 of the present invention. Alarm 
Therefore, in view of teachings by Mankovskii and Saylor, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Mankovskii to include the partition attribute being defined by an administrator user of the security system and indicating one or more user-selected virtual partitions of the security system for a corresponding sensor of the plurality of sensors; the security system having a static preset number of physical partitions; and each virtual partition configured to operate as a separate virtual security system of the security system, as suggested by Saylor. The motivation for this is to inform a user status information of a sensor in an area of a monitoring system.

The combination of Mankovskii and Saylor suggests the method/system for mapping location detection sensors to a physical space layout wherein the physical space layout includes physical spaces/partitions of Office 1, Office 2, Office 3, Office 4, and Main Room (Mankovskii: [0056]-[0057], [0061], [0065]-[0066], and FIG. 4-5: The system receives a physical space layout (506). The physical space layout delineates boundaries and features of a building, such as walls, doors, windows, floors, etc. For example, the physical space layout may indicate that a buildings total dimensions are 30 feet by 20 feet with three rooms that are each 10 feet by 20 feet. In some instances, the physical space layout may include a virtual boundary to Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6: The sensor management system 432 in coordination with another device such as the wireless access point 431 may route traffic from a device differently based on whether the device is in the first group or the second group and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8), the combination of Mankovskii and Saylor does not explicitly disclose the security systems with the preset static number of hardwired partitions of the security system.
However, it has been known in the art of security system to implement the security systems with the preset static number of hardwired partitions of the security system, as suggested by Dunn, which discloses the security systems with the preset static number of hardwired partitions of the security system (Dunn: [0033], [0037], [0086]: When information is transferred or provided over a communication network or another communications connection (either hardwired, wireless, or a combination of hardwired or wireless) to a computing device, the computing device properly views the connection as a transmission medium, [0090]-[0091], and FIG. 1: The system 100 of the present disclosure is implemented as a communication system in which the operations of electronic components may be monitored through communication links. The communication links may be wired or wireless, or may include a combination of wired and wireless links. Regardless of the particular mode of communication, the status or operation of devices and components within the system 100 may be reported or otherwise communicated to a corresponding control panel 106, network operations center 104, or one of the electronic devices 108, 110).
Mankovskii, Saylor, and Dunn it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Mankovskii and Saylor to include the security systems with the preset static number of hardwired partitions of the security system, as suggested by Dunn. The motivation for this is to implement a known alternative network to inform a user status information of a sensor in an area of a monitoring system.

As to claim 4, Mankovskii, Saylor, and Dunn disclose the limitations of claim 1 further comprising the method of claim 1, further comprising:
identifying a first control panel (Saylor: FIG. 1 the control panel 120 associated with the property 110, the control panel 122 associated with the personal property 112, and the control panel 114 associated with the individual 114) associated with a first virtual partition of the plurality of virtual partitions (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6: the sensor management system 432 can assign the sensors and their associated devices to groups based on their physical locations. In FIG. 4, the sensor management system 432 may assign sensors and devices in the Office 1 and the Office 2 to a first group and assign sensors and devices in the Office 3 and the Office 4 to a second group. The sensor management system 432 in coordination with another device such as the wireless access point 431 may route traffic from a device differently based on whether the device is in the first group or the second group and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8), the first control panel remotely connected to the security system (Saylor: column 4 lines 17-30, column 6 lines35-55, and FIG. 1);
identifying a second control panel (Saylor: FIG. 1 the control panel 120 associated with the property 110, the control panel 122 associated with the personal property 112, and the control panel 114 associated with the individual 114) associated with a second virtual partition of the plurality of virtual partitions (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6: the sensor management system 432 can assign the sensors and their associated devices to groups based on their physical locations. In FIG. 4, the sensor management system 432 may assign sensors and devices in the Office 1 and the Office 2 to a first group and assign sensors and devices in the Office 3 and the Office 4 to a second group. The sensor management system 432 in coordination with another device such as the wireless access point 431 may route traffic from a device differently based on whether the device is in the first group or the second group and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8), the second control panel remotely connected to the security system (Saylor: column 4 lines 17-30, column 6 lines35-55, and FIG. 1);
providing a first user interface associated with the first virtual partition to the first control panel; and providing a second user interface associated with the second virtual partition to the second control panel (Saylor: column 4 lines 17-30, column 6 lines35-55, column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8).

As to claim 5, Mankovskii, Saylor, and Dunn disclose the limitations of claim 1 further comprising the method of claim 1 further comprising:
receiving, at the security system, a selection of one or more sensors from the plurality of sensors (Saylor: column 4 lines 17-65, column 8 lines 24-65, and FIG. 4: A user may register various types of security devices, including those associated with property 110, personal property ;
forming a first virtual partition based on the selection of the one or more sensors (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6: the sensor management system 432 can assign the sensors and their associated devices to groups based on their physical locations. In FIG. 4, the sensor management system 432 may assign sensors and devices in the Office 1 and the Office 2 to a first group and assign sensors and devices in the Office 3 and the Office 4 to a second group. The sensor management system 432 in coordination with another device such as the wireless access point 431 may route traffic from a device differently based on whether the device is in the first group or the second group and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8)  from the plurality of sensors (Saylor: column 4 lines 17-65, column 8 lines 24-65, FIG. 1 and FIG. 4);
receiving, at the security system, an identification of a first control panel (Saylor: column 4 lines 17-65, column 8 lines 24-65, FIG. 1 and FIG. 4: The user may register security devices on a central security network by entering the identification code for each registered device and/or system. Other methods of identifying devices, control panels and systems may also be used) for the virtual partition (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8);
forming a first user interface based on the selection of one or more sensors (Saylor: column 4 lines 17-65, column 5 lines 17-31, column 8 lines 24-65, FIG. 1 and FIG. 4) and the first virtual partition (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8); and
communicating the first user interface to the first control panel (Saylor: column 4 lines 17-65, column 5 lines 17-31, column 8 lines 24-65, FIG. 1 and FIG. 4: Each of the sensors (or group of sensors) may be equipped with a transmitter and the control panel may be equipped with a receiver. A control panel of the present invention may receive regular status information from the sensors and may be alerted when a sensor detects an alarm situation. Other information may be received by the control panel).

As to claim 6, Mankovskii, Saylor, and Dunn disclose the limitations of claim 1 further comprising the method of claim 1, further comprising:
accessing a sensor status of a sensor of the plurality of sensors (Saylor: column 11 lines 11-65 and FIG. 6),
identifying a virtual partition (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8) associated with the sensor based on the partition attribute of the sensor (Saylor: column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8: a personal report based on current, historical and other data, according to an embodiment of the present invention. For example, a user may generate various reports, such as a home CO graph, office camera, backyard motion, car location, individual location, pet location, and safe intrusion, for example. Data regarding other events under surveillance by the user may be used to generate other user-defined graphs, charts and other formats of data),
identifying a control panel (Saylor: column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8) corresponding to the virtual partition (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8); and providing the sensor status to the control panel (Saylor: column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8).

As to claim 7, Mankovskii, Saylor, and Dunn disclose the limitations of claim 6 further comprising the method of claim 6, wherein the control panel includes a user interface associated with the virtual partition (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8), the user interface configured to display the sensor status (Dunn: [0008], [0012]-[0013], [0034]-[0037], [0040], [0052], [0055]-[0056], FIG. 2-4 and FIG. 19: The control panel may monitor a security system including at least one sensor. Information relating to the operation or status of the sensor may be displayed on the control panel. Input may also be received at the control panel, which input may include multi-touch input on a touch-sensitive display. The touch-sensitive display may be a capacitive touch-screen).

As to claim 8, Mankovskii, Saylor, and Dunn disclose the limitations of claim 1 further comprising the method of claim 1, further comprising:
accessing a sensor status for a sensor of the plurality of sensors (Saylor: column 11 lines 11-65 and FIG. 6 and Dunn: [0034], [0052], and FIG. 2-4), determining a breach event based on the sensor status (Saylor: column 7 lines 26-39, column 9 lines 5-40, and column 14 lines 46-63 and Dunn: [0034], [0052], and FIG. 2-4: if a control panel 106 receives a signal indicative of a ; 
identifying a virtual partition (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8) associated with the sensor based on the partition attribute of the sensor (Saylor: column 7 lines 26-39, column 9 lines 5-40, and column 14 lines 46-63 and Dunn: [0034], [0052], and FIG. 2-4: if a control panel 106 receives a signal indicative of a breach at an armed door or window of a building, the network operations center 104 may be notified of such event over the network 102);
identifying a control panel (Saylor: column 7 lines 26-39, column 9 lines 5-40, and column 14 lines 46-63 and Dunn: [0034], [0052], and FIG. 2-4: if a control panel 106 receives a signal indicative of a breach at an armed door or window of a building, the network operations center 104 may be notified of such event over the network 102) corresponding to the virtual partition (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8),
generating a notification identifying the breach event and the corresponding sensor (Saylor: column 7 lines 26-39, column 9 lines 5-40, and column 14 lines 46-63 and Dunn: [0034], [0052], and FIG. 2-4: if a control panel 106 receives a signal indicative of a breach at an armed door or window of a building, the network operations center 104 may be notified of such event over the network 102); and 
providing the notification of the breach event and the corresponding sensor to the control panel (Saylor: column 7 lines 26-39, column 9 lines 5-40, and column 14 lines 46-63 and Dunn: .

As to claim 9, Mankovskii, Saylor, and Dunn disclose the limitations of claim 1 further comprising the method of claim 1, further comprising:
receiving, at the security system, a first selection of one or more sensors (Saylor: column 11 lines 11-65 and FIG. 6 and Dunn: [0034], [0052], and FIG. 2-4) from the plurality of sensors (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 4 lines 17-65, column 8 lines 24-65, and FIG. 4),
receiving, at the security system, a second selection of one or more sensors (Saylor: column 11 lines 11-65 and FIG. 6 and Dunn: [0034], [0052], and FIG. 2-4) from the plurality of sensors (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6: the sensor management system 432 can assign the sensors and their associated devices to groups based on their physical locations. In FIG. 4, the sensor management system 432 may assign sensors and devices in the Office 1 and the Office 2 to a first group and assign sensors and devices in the Office 3 and the Office 4 to a second group. The sensor management system 432 in coordination with another device such as the wireless access point 431 may route traffic from a device differently based on whether the device is in the first group or the second group and Saylor: column 4 lines 17-65, column 8 lines 24-65, and FIG. 4: A user may register various types of security devices, including those associated with property 110, personal property 112 and/or individuals 114 with the central security network 130 of the present invention. Alarm situations may be detected by a control panel 120, 122, 124 associated with and preferably local to each security device and/or system (e.g., property, personal property, individual, or combination));
forming a first virtual partition based on the partition attributes of the one or more sensors of the first selection (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 4 lines 17-65, column 8 lines 24-65, and FIG. 4);
forming a second virtual partition based on the partition attributes of the one or more sensors of the second selection (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 4 lines 17-65, column 8 lines 24-65, and FIG. 4);
forming a first user interface based on the first virtual partition (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8), the first user interface identifying the first virtual partition (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 4 lines 17-65, column 8 lines 24-65, and FIG. 4);
forming a second user interface based on the second virtual partition (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8), the second user interface (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 4 lines 17-65, column 8 lines 24-65, and FIG. 4) identifying the second virtual partition (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8); and
communicating the first user interface and the second user interface to a mobile device registered with the security system (Saylor: column 5 lines 50-column 6 lines 3, column 11 lines 27-41, FIG. 1-2, and FIG. 7-8: Central security server 130 may then alert users and other identified entities via wireless and/or other devices, such as mobile device 240, via a voice alarm, .

As to claim 10, Mankovskii, Saylor, and Dunn discloses the limitations of claim 1 further comprising the method of claim 1, further comprising:
communicating the user interface to a remote security monitoring application that is registered with the security system (Saylor: column 5 lines 50-column 6 lines 3, column 11 lines 27-41, FIG. 1-2, and FIG. 7-8: Central security server 130 may then alert users and other identified entities via wireless and/or other devices, such as mobile device 240, via a voice alarm, text message and other notifications. For example, alerts may be transmitted to the user via email or other form of electronic communication to a personal computer 242 or other device).

As to claim 11, Mankovskii, Saylor, and Dunn discloses all the computing apparatus limitations as claimed that mirrors the method steps in claim 1; thus, claim 11 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a computing apparatus, the computing apparatus comprising:
a processor; and
a memory storing instructions that, when executed by the processor, configure the apparatus to:
identify a plurality of sensors (Mankovskii: FIG. 1 the sensors 101 and 107, FIG. 3-4, and FIG. 6) in communication with a security system (Mankovskii: [0024]-[0035], [0046], FIG. 1 the sensor management system 111, FIG. 3-4, and FIG. 6: The sensors are coupled with ; 
identify a partition attribute for each sensor of the plurality of sensors (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6: the sensor management system 432 may select the sensor 421 and retrieve its location characteristics, which may include its distances from the sensor 430, the sensor 428, and the sensor 427. Based on these distances, the sensor management system 432 may determine that the sensor 421 is located within the main room of the physical space layout 450 since no other room has dimensions large enough to satisfy the total distance between the sensor 421 and the sensor 427. Based on the determination that the sensor 421 is located in the main room, the sensor management system 432 may determine sensors that are not located in the room by identifying the sensors, such as the sensor 424, which are not within line of sight of the sensor 421. The sensor management system 432 then continues to iterate through the sensors until a potential location, i.e. a location that satisfies the constraints for each sensor, has been determined), the partition attribute being defined by an administrator user of the security system and indicating one or more user-selected virtual partitions of the security system for a corresponding sensor of the plurality of sensors (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7: the user may assign various functions to each security device associated with each security system for property, personal property, individuals and others. A user may identify various alarm situations which may include fire (e.g., detected by a smoke alarm), intrusion or break-in (e.g., detected by motion sensors, window contacts, door contacts, etc.), tampering with valuables held in a safe or vault (e.g., detected by vibration sensor, motion sensors, contacts, etc.), assault or danger (e.g., detected by panic button, etc.), dangerous gas levels (e.g., detected by CO or other gas detector, etc.), and other alarm situations or alarm worthy situations), the security system comprising a preset static number (Saylor: Abstract, column 11 lines 41-65, and FIG. 7: The zone definitions may be identified and/or personalized by the user. For example, a zone may include an area within an identified location. For example, for the home location, zones 720 may include one or more of basement, ground flood, upstairs, master bedroom, and yard. Zones may also be defined by the user, depending on the number and monitoring capabilities of security devices within a location. Zones may also be defined as the area and/or events covered by a single device or group of security devices. For example, zones may be defined as front door, back door, garage door, basement door, windows (first level), windows (second level), etc.) of hardwired partitions (Dunn: [0033], [0037], [0086], [0090]-[0091], and FIG. 1: The system 100 of the present disclosure is implemented as a communication system in which the operations of electronic components may be monitored through communication links. The communication links may be wired or wireless, or may include a combination of wired and wireless links. Regardless of the particular mode of communication, the status or operation of devices and components within the system 100 may be reported or otherwise communicated to a corresponding control panel 106, network operations center 104, or one of the electronic devices 108, 110);
form a plurality of virtual partitions of the security system based on the partition attributes of the plurality of sensors (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6: the sensor management system 432 can assign the sensors and their associated devices to groups based on their physical locations. In FIG. 4, the sensor management system 432 may assign sensors and devices in the Office 1 and the Office 2 to a first group and assign sensors and devices in the Office 3 and the Office 4 to a second group. The sensor management system 432 in coordination with another device such as the wireless access point 431 may route traffic from a device differently based on whether the device is in the first group or the second group) by mapping one or more sensors to a virtual partition based on the corresponding partition attribute of the one or more sensors (Mankovskii: [0056]-[0057], [0061], [0065]-[0066], and FIG. 4-5: The system receives a physical space layout (506). The physical space layout delineates boundaries and features of a building, such as walls, doors, windows, floors, etc. For example, the physical space layout may indicate that a buildings total dimensions are 30 feet by 20 feet with three rooms that are each 10 feet by 20 feet. In some instances, the physical space layout may include a virtual boundary to divide devices in a room or outdoor space into groups. So, even if sensors and their associated devices share a room, the sensors can be divided into groups using the virtual boundaries), each virtual partition configured to operate as a separate virtual security system (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7: A user may register various types of security devices, including those associated with property 110, personal property 112 and/or individuals 114 with the central security network 130 of the present invention. Alarm situations may be detected by a control panel 120, 122, 124 associated with and preferably local to each security device and/or system (e.g., property, personal property, of the security system (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6: the sensor management system 432 can assign the sensors and their associated devices to groups based on their physical locations. In FIG. 4, the sensor management system 432 may assign sensors and devices in the Office 1 and the Office 2 to a first group and assign sensors and devices in the Office 3 and the Office 4 to a second group. The sensor management system 432 in coordination with another device such as the wireless access point 431 may route traffic from a device differently based on whether the device is in the first group or the second group);
store the plurality of virtual partitions at the security system (Mankovskii: [0056]-[0057], [0061], [0065]-[0066], and FIG. 4-5: the sensor management system 432 may assign sensors and devices in the Office 1 and the Office 2 to a first group and assign sensors and devices in the Office 3 and the Office 4 to a second group. The sensor management system 432 in coordination with another device such as the wireless access point 431 may route traffic from a device differently based on whether the device is in the first group or the second group. For example, devices in the first group may back up data to a first storage system, and devices in the second group may back up data to a second storage system); and 
operate a plurality of virtual security systems with the preset static number of hardwired partitions (Dunn: [0033], [0037], [0086], [0090]-[0091], and FIG. 1: The system 100 of the present disclosure is implemented as a communication system in which the operations of electronic components may be monitored through communication links. The communication links may be wired or wireless, or may include a combination of wired and wireless links. Regardless of the particular mode of communication, the status or operation of devices and components within the system 100 may be reported or otherwise communicated to a corresponding control panel 106, network operations center 104, or one of the electronic devices 108, 110) of the security system (Mankovskii: [0056]-[0057], [0061], [0065]-[0066], and FIG. 4-5: a security system connected to the wireless access point 431 may perform an action, such as turn on the security camera 401, each time a motion detector in the Main Room detects motion and may perform a different action for motion detectors in other device groups. The sensor management system 432 may also configure devices differently based on their groups. For example, the sensor management system 432 may send configuration information to sensors in a first group that instructs them to connect to a first wireless access point and may send configuration information to other sensors to connect to a second wireless access point) by mapping one or more sensors of the virtual partition to one or more hardwired partitions corresponding to a virtual security system of the virtual partition (Mankovskii: [0056]-[0057], [0061], [0065]-[0066], and FIG. 4-5: The system receives a physical space layout (506). The physical space layout delineates boundaries and features of a building, such as walls, doors, windows, floors, etc. For example, the physical space layout may indicate that a buildings total dimensions are 30 feet by 20 feet with three rooms that are each 10 feet by 20 feet. In some instances, the physical space layout may include a virtual boundary to divide devices in a room or outdoor space into groups. So, even if sensors and their associated devices share a room, the sensors can be divided into groups using the virtual boundaries).

As to claim 14, Mankovskii, Saylor, and Dunn disclose the limitations of claim 11 further comprising the computing apparatus of claim 11, wherein the instructions further configure the apparatus to:
identify a first control panel (Saylor: FIG. 1 the control panel 120 associated with the property 110, the control panel 122 associated with the personal property 112, and the control panel 114 associated with the individual 114) associated with a first virtual partition of the plurality of virtual partitions (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6: the sensor management system 432 can assign the sensors and their associated devices to groups based on their physical locations. In FIG. 4, the sensor management system 432 may assign sensors and devices in the Office 1 and the Office 2 to a first group and assign sensors and devices in the Office 3 and the Office 4 to a second group. The sensor management system 432 in coordination with another device such as the wireless access point 431 may route traffic from a device differently based on whether the device is in the first group or the second group and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8), the first control panel remotely connected to the security system (Saylor: column 4 lines 17-30, column 6 lines 35-55, and FIG. 1),
identify a second control panel (Saylor: FIG. 1 the control panel 120 associated with the property 110, the control panel 122 associated with the personal property 112, and the control panel 114 associated with the individual 114) associated with a second virtual partition of the plurality of virtual partitions (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6: the sensor management system 432 can assign the sensors and their associated devices to groups based on their physical locations. In FIG. 4, the sensor management system 432 may assign sensors and devices in the Office 1 and the Office 2 to a first group and assign sensors and devices in the Office 3 and the Office 4 to a second group. The sensor management system 432 in coordination with another device such as the wireless access point 431 may route traffic from a device differently based on whether the device is in the first group or the second group and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8), the second control panel remotely connected to the security system (Saylor: column 4 lines 17-30, column 6 lines35-55, and FIG. 1);
provide a first user interface associated with the first virtual partition to the first control panel; and provide a second user interface associated with the second virtual partition to the second control panel (Saylor: column 4 lines 17-30, column 6 lines35-55, column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8).

As to claim 15, Mankovskii, Saylor, and Dunn disclose the limitations of claim 11 further comprising the computing apparatus of claim 11, wherein the instructions further configure the apparatus to:
receive, at the security system, a selection of one or more sensors (Saylor: column 11 lines 11-65 and FIG. 6 and Dunn: [0034], [0052], and FIG. 2-4) from the plurality of sensors (Saylor: column 4 lines 17-65, column 8 lines 24-65, and FIG. 4: A user may register various types of security devices, including those associated with property 110, personal property 112 and/or individuals 114 with the central security network 130 of the present invention. Alarm situations may be detected by a control panel 120, 122, 124 associated with and preferably local to each security device and/or system (e.g., property, personal property, individual, or combination));
form a first virtual partition based on the selection of the one or more sensors (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6: the sensor management system 432 can assign the sensors and their associated devices to groups based on their physical locations. In FIG. 4, the sensor management system 432 may assign sensors and devices in the Office 1 and the Office 2 to a first group and assign sensors and devices in the Office 3 and the Office 4 to a second group. The sensor management system 432 in coordination with another device such as the wireless access point 431 may route traffic from a device differently based on whether the device is in the first group or the second group and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8) from the plurality of sensors (Saylor: column 4 lines 17-65, column 8 lines 24-65, FIG. 1 and FIG. 4);
receive, at the security system, an identification of a first control panel (Saylor: column 4 lines 17-65, column 8 lines 24-65, FIG. 1 and FIG. 4: The user may register security devices on a central security network by entering the identification code for each registered device and/or system. Other methods of identifying devices, control panels and systems may also be used) for the virtual partition (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8);
form a first user interface based on the selection of one or more sensors (Saylor: column 4 lines 17-65, column 5 lines 17-31, column 8 lines 24-65, FIG. 1 and FIG. 4) and the first virtual partition (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8); and
communicate the first user interface to the first control panel (Saylor: column 4 lines 17-65, column 5 lines 17-31, column 8 lines 24-65, FIG. 1 and FIG. 4: Each of the sensors (or group of sensors) may be equipped with a transmitter and the control panel may be equipped with a .

As to claim 16, Mankovskii, Saylor, and Dunn disclose the limitations of claim 11 further comprising the computing apparatus of claim 11, wherein the instructions further configure the apparatus to:
access a sensor status of a sensor of the plurality of sensors (Saylor: column 11 lines 11-65 and FIG. 6 and Dunn: [0034], [0052], and FIG. 2-4);
identify a virtual partition (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8) associated with the sensor based on the partition attribute of the sensor (Saylor: column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8: a personal report based on current, historical and other data, according to an embodiment of the present invention. For example, a user may generate various reports, such as a home CO graph, office camera, backyard motion, car location, individual location, pet location, and safe intrusion, for example. Data regarding other events under surveillance by the user may be used to generate other user-defined graphs, charts and other formats of data);
identify a control panel (Saylor: column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8) corresponding to the virtual partition (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8), and provide the sensor status to the control panel (Saylor: column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8).

As to claim 17, Mankovskii, Saylor, and Dunn met all the claimed subject matter as in claim 16, including the claimed limitations considered in the above rejection of claim 7, and the details are as followings the computing apparatus of claim 16, wherein the control panel includes a user interface associated with the virtual partition (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8), the user interface configured to display the sensor status (Dunn: [0008], [0012]-[0013], [0034]-[0037], [0040], [0052], [0055]-[0056], FIG. 2-4 and FIG. 19: The control panel may monitor a security system including at least one sensor. Information relating to the operation or status of the sensor may be displayed on the control panel. Input may also be received at the control panel, which input may include multi-touch input on a touch-sensitive display. The touch-sensitive display may be a capacitive touch-screen).

As to claim 18, Mankovskii, Saylor, and Dunn met all the claimed subject matter as in claim 11, including the claimed limitations considered in the above rejection of claim 8, and the details are as followings the computing apparatus of claim 11, wherein the instructions further configure the apparatus to:
access a sensor status for a sensor of the plurality of sensors (Saylor: column 11 lines 11-65 and FIG. 6 and Dunn: [0034], [0052], and FIG. 2-4);
determine a breach event based on the sensor status;
identify a virtual partition (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. associated with the sensor based on the partition attribute of the sensor (Saylor: column 7 lines 26-39, column 9 lines 5-40, and column 14 lines 46-63 and Dunn: [0034], [0052], and FIG. 2-4: if a control panel 106 receives a signal indicative of a breach at an armed door or window of a building, the network operations center 104 may be notified of such event over the network 102);
identify a control panel (Saylor: column 7 lines 26-39, column 9 lines 5-40, and column 14 lines 46-63 and Dunn: [0034], [0052], and FIG. 2-4: if a control panel 106 receives a signal indicative of a breach at an armed door or window of a building, the network operations center 104 may be notified of such event over the network 102) corresponding to the virtual partition (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8);
generate a notification identifying the breach event and the corresponding sensor (Saylor: column 7 lines 26-39, column 9 lines 5-40, and column 14 lines 46-63 and Dunn: [0034], [0052], and FIG. 2-4: if a control panel 106 receives a signal indicative of a breach at an armed door or window of a building, the network operations center 104 may be notified of such event over the network 102); and 
provide the notification of the breach event and the corresponding sensor to the control panel (Saylor: column 7 lines 26-39, column 9 lines 5-40, and column 14 lines 46-63 and Dunn: [0034], [0052], and FIG. 2-4: an alarm may sound when the control panel 300 is notified of a breach at an armed door, window or other location).

As to claim 19, Mankovskii, Saylor, and Dunn met all the claimed subject matter as in claim 11, including the claimed limitations considered in the above rejection of claim 9, and the  the computing apparatus of claim 11, wherein the instructions further configure the apparatus to:
receive, at the security system, a first selection of one or more sensors (Saylor: column 11 lines 11-65 and FIG. 6 and Dunn: [0034], [0052], and FIG. 2-4) from the plurality of sensors (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 4 lines 17-65, column 8 lines 24-65, and FIG. 4);
receive, at the security system, a second selection of one or more sensors (Saylor: column 11 lines 11-65 and FIG. 6 and Dunn: [0034], [0052], and FIG. 2-4) from the plurality of sensors (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6: the sensor management system 432 can assign the sensors and their associated devices to groups based on their physical locations. In FIG. 4, the sensor management system 432 may assign sensors and devices in the Office 1 and the Office 2 to a first group and assign sensors and devices in the Office 3 and the Office 4 to a second group. The sensor management system 432 in coordination with another device such as the wireless access point 431 may route traffic from a device differently based on whether the device is in the first group or the second group and Saylor: column 4 lines 17-65, column 8 lines 24-65, and FIG. 4: A user may register various types of security devices, including those associated with property 110, personal property 112 and/or individuals 114 with the central security network 130 of the present invention. Alarm situations may be detected by a control panel 120, 122, 124 associated with and preferably local to each security device and/or system (e.g., property, personal property, individual, or combination)),
form a first virtual partition (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8) based on the partition attributes of the one or more sensors of the first selection Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 4 lines 17-65, column 8 lines 24-65, and FIG. 4);
form a second virtual partition (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8) based on the partition attributes of the one or more sensors of the second selection (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 4 lines 17-65, column 8 lines 24-65, and FIG. 4);
form a first user interface based on the first virtual partition (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8), the first user interface identifying the first virtual partition (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 4 lines 17-65, column 8 lines 24-65, and FIG. 4);
form a second user interface based on the second virtual partition (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8), the second user interface identifying the second virtual partition (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8); and
communicate the first user interface and the second user interface to a mobile device registered with the security system (Saylor: column 5 lines 50-column 6 lines 3, column 11 lines 27-41, FIG. 1-2, and FIG. 7-8: Central security server 130 may then alert users and other identified entities via wireless and/or other devices, such as mobile device 240, via a voice alarm, text message and other notifications. For example, alerts may be transmitted to the user via email or other form of electronic communication to a personal computer 242 or other device).

As to claim 20, Mankovskii, Saylor, and Dunn discloses all the non-transitory computer-readable storage medium limitations as claimed that mirrors the method steps in claim 1; thus, claim 20 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to perform operations comprising;
identify a plurality of sensors in communication with a security system (Mankovskii: [0024]-[0035], [0046], FIG. 1 the sensor management system 111, FIG. 3-4, and FIG. 6: The sensors are coupled with physical devices and are used to aid in the mapping of the location of the physical devices within the coordinate grid 360. The sensors 320, 322, 323, 324, and 327 are coupled to computer workstations 300, 302, 303, 304 and 307, respectively. The sensor 321 is coupled to a security camera 301. The sensors 325, 326, and 328 are coupled to motion detectors 315, 316, and 318, respectively. The sensor 329 is coupled to a wireless device 309, and the sensor 330 is coupled to the wireless access point 331);
identify a partition attribute for each sensor of the plurality of sensors (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6: the sensor management system 432 may select the sensor 421 and retrieve its location characteristics, which may include its distances from the sensor 430, the sensor 428, and the sensor 427. Based on these distances, the sensor management system 432 may determine that the sensor 421 is located within the main room of the physical space layout 450 since no other room has dimensions large enough to satisfy the total distance between the sensor 421 and the sensor 427. Based on the The sensor management system 432 then continues to iterate through the sensors until a potential location, i.e. a location that satisfies the constraints for each sensor, has been determined),
the partition attribute being defined by an administrator user of the security system and indicating one or more user-selected virtual partitions of the security system for a corresponding sensor of the plurality of sensors (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7: the user may assign various functions to each security device associated with each security system for property, personal property, individuals and others. A user may identify various alarm situations which may include fire (e.g., detected by a smoke alarm), intrusion or break-in (e.g., detected by motion sensors, window contacts, door contacts, etc.), tampering with valuables held in a safe or vault (e.g., detected by vibration sensor, motion sensors, contacts, etc.), assault or danger (e.g., detected by panic button, etc.), dangerous gas levels (e.g., detected by CO or other gas detector, etc.), and other alarm situations or alarm worthy situations), the security system comprising a preset static number (Saylor: Abstract, column 11 lines 41-65, and FIG. 7: The zone definitions may be identified and/or personalized by the user. For example, a zone may include an area within an identified location. For example, for the home location, zones 720 may include one or more of basement, ground flood, upstairs, master bedroom, and yard. Zones may also be defined by the user, depending on the number and monitoring capabilities of security devices within a location. Zones may also be defined as the area and/or events covered by a single device or group of security devices. For of hardwired partitions (Dunn: [0033], [0037], [0086], [0090]-[0091], and FIG. 1: The system 100 of the present disclosure is implemented as a communication system in which the operations of electronic components may be monitored through communication links. The communication links may be wired or wireless, or may include a combination of wired and wireless links. Regardless of the particular mode of communication, the status or operation of devices and components within the system 100 may be reported or otherwise communicated to a corresponding control panel 106, network operations center 104, or one of the electronic devices 108, 110);
form a plurality of virtual partitions of the security system based on the partition attributes of the plurality of sensors (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6: the sensor management system 432 can assign the sensors and their associated devices to groups based on their physical locations. In FIG. 4, the sensor management system 432 may assign sensors and devices in the Office 1 and the Office 2 to a first group and assign sensors and devices in the Office 3 and the Office 4 to a second group. The sensor management system 432 in coordination with another device such as the wireless access point 431 may route traffic from a device differently based on whether the device is in the first group or the second group) by mapping one or more sensors to a virtual partition based on the corresponding partition attribute of the one or more sensors (Mankovskii: [0056]-[0057], [0061], [0065]-[0066], and FIG. 4-5: The system receives a physical space layout (506). The physical space layout delineates boundaries and features of a building, such as walls, doors, windows, floors, etc. For example, the physical space layout may indicate that a buildings total dimensions are 30 feet by 20 feet with three rooms that are each 10 feet by 20 feet. In some instances, the physical space , each virtual partition configured to operate as a separate virtual security system (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7: A user may register various types of security devices, including those associated with property 110, personal property 112 and/or individuals 114 with the central security network 130 of the present invention. Alarm situations may be detected by a control panel 120, 122, 124 associated with and preferably local to each security device and/or system (e.g., property, personal property, individual, or combination). Control panels 120, 122, 124 may transmit alarm information to central security network 130. Central security network 130 may process the alarm situation, status data and/or other relevant information) of the security system (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6: the sensor management system 432 can assign the sensors and their associated devices to groups based on their physical locations. In FIG. 4, the sensor management system 432 may assign sensors and devices in the Office 1 and the Office 2 to a first group and assign sensors and devices in the Office 3 and the Office 4 to a second group. The sensor management system 432 in coordination with another device such as the wireless access point 431 may route traffic from a device differently based on whether the device is in the first group or the second group);
store the plurality of virtual partitions at the security system (Mankovskii: [0056]-[0057], [0061], [0065]-[0066], and FIG. 4-5: the sensor management system 432 may assign sensors and devices in the Office 1 and the Office 2 to a first group and assign sensors and devices in the Office 3 and the Office 4 to a second group. The sensor management system 432 ; and 
operate a plurality of virtual security systems with the preset static number of hardwired partitions of the security system (Mankovskii: [0056]-[0057], [0061], [0065]-[0066], and FIG. 4-5: a security system connected to the wireless access point 431 may perform an action, such as turn on the security camera 401, each time a motion detector in the Main Room detects motion and may perform a different action for motion detectors in other device groups. The sensor management system 432 may also configure devices differently based on their groups. For example, the sensor management system 432 may send configuration information to sensors in a first group that instructs them to connect to a first wireless access point and may send configuration information to other sensors to connect to a second wireless access point) by mapping one or more sensors of the virtual partition (Mankovskii: [0056]-[0057], [0061], [0065]-[0066], and FIG. 4-5: The system receives a physical space layout (506). The physical space layout delineates boundaries and features of a building, such as walls, doors, windows, floors, etc. For example, the physical space layout may indicate that a buildings total dimensions are 30 feet by 20 feet with three rooms that are each 10 feet by 20 feet. In some instances, the physical space layout may include a virtual boundary to divide devices in a room or outdoor space into groups. So, even if sensors and their associated devices share a room, the sensors can be divided into groups using the virtual boundaries) to one or more hardwired partitions (Dunn: [0033], [0037], [0086], [0090]-[0091], and FIG. 1: The system 100 of the present disclosure is implemented as a communication system in which the operations of electronic components may The communication links may be wired or wireless, or may include a combination of wired and wireless links. Regardless of the particular mode of communication, the status or operation of devices and components within the system 100 may be reported or otherwise communicated to a corresponding control panel 106, network operations center 104, or one of the electronic devices 108, 110) corresponding to a virtual security system of the virtual partition.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mankovskii et al. (Mankovskii – US 2018/0063681 A1) in view of Saylor et al. (Saylor – US 6,661,340 B1) and Dunn et al. (Dunn – US 2014/0267112 A1) and further in view of Sloo et al. (Sloo – US 8,988,232 B1).

As to claim 2, Mankovskii, Saylor, and Dunn disclose the limitations of claim 1 except for the claimed limitations of the method of claim 1, further comprising:
generating a user interface for one or more virtual partitions, each user interface providing status information of the one or more sensors associated with the corresponding virtual partition.
However, it has been known in the art of monitoring systems to implement the method steps of generating a user interface for one or more virtual partitions, each user interface providing status information of the one or more sensors associated with the corresponding virtual partition, as suggested by Sloo, which discloses the method steps of generating a user interface for one or more virtual partitions (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 9 lines 26-40, column 10 lines 21-37, column , each user interface providing status information of the one or more sensors associated with the corresponding virtual partition (Sloo: Abstract, column 9 lines 11-32: if an account of the user maintained at the remote server requires attention from a user, such indication may be provided to processing system 110 via wireless communication module 230. Such indication may be provided by the remote server in response to inquiry from processing system 110 made to the remote server. Further, processing system 110 may transmit status information to a remote server. Such an arrangement may permit a user to view status information about the hazard detector by logging in to the remote server via a computing device and accessing the user account, column 24 lines 5-41, column 28 lines 13-column 29 lines3, and FIG. 8: a user can communicate with a device using a computer (e.g., a desktop computer, laptop computer, or tablet) or other portable electronic device (e.g., a smartphone) 866. A webpage or app can be configured to receive communications from the user and control the device based on the communications and/or to present information about the device's operation to the user. For example, the user can view a current setpoint temperature for a device and adjust it, using a computer).
Therefore, in view of teachings by Mankovskii, Saylor, Dunn, and Sloo, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Mankovskii, Saylor, and Dunn to include the method steps of generating a user interface for one or more virtual partitions, each user interface providing status information of the one or more sensors associated with the corresponding virtual partition, as suggested by Sloo. The motivation for this is to inform a user status information of a sensor in an area of a monitoring system.

As to claim 12, Mankovskii, Saylor, Dunn, and Sloo disclose the limitations of claim 11 further comprising the computing apparatus of claim 11, wherein the instructions further configure the apparatus to:
generate a user interface for one or more virtual partitions (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8), each user interface providing status information of the one or more sensors associated with the corresponding virtual partition (Sloo: Abstract, column 9 lines 11-32: if an account of the user maintained at the remote server requires attention from a user, such indication may be provided to processing system 110 via wireless communication module 230. Such indication may be provided by the remote server in response to inquiry from processing system 110 made to the remote server. Further, processing system 110 may transmit status information to a remote server. Such an arrangement may permit a user to view status information about the hazard detector by logging in to the remote server via a computing device and accessing the user account, column 24 lines 5-41, column 28 lines 13-column 29 lines3, and FIG. 8: a user can communicate with a device using a computer (e.g., a desktop computer, laptop computer, or tablet) or other portable electronic device (e.g., a smartphone) 866. A webpage or app can be configured to receive communications from the user and control the device based on the communications and/or to present information about the device's operation to the user. For example, the user can view a current setpoint temperature for a device and adjust it, using a computer).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mankovskii et al. (Mankovskii – US 2018/0063681 A1) in view of Saylor et al. (Saylor – US 6,661,340 B1) and Dunn et al. (Dunn – US 2014/0267112 A1) and further in view of Hao et al. (Hao – US 2012/0130513 A1).

As to claim 3, Mankovskii, Saylor, and Dunn disclose the limitations of claim 1 except for the claimed limitations of the method of claim 1, further comprising:
providing the user interface for the one or more virtual partitions to a control panel of the security system, the control panel configured to display the user interface in a display of the control panel, and to control a portion of settings of the security system, the portion of settings being based on the one or more virtual partitions.
However, it has been known in the art of monitoring systems to implement the method steps of providing the user interface for the one or more virtual  partitions to a control panel of the security system, the control panel configured to display the user interface in a display of the control panel, and to control a portion of settings of the security system, the portion of settings being based on the one or more virtual  partitions, as suggested by Hao, which discloses the method steps of providing the user interface for the one or more virtual  partitions (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8) to a control panel of the security system (Hao: Abstract, [0023], and FIG. 5-11: user device 110 may include a mobile computation and/or communication device, such as a radiotelephone, a personal communications system (PCS) terminal (e.g., that may combine a cellular radiotelephone with data processing and data communications capabilities), a PDA (e.g., that can include a radiotelephone, a pager, Internet/intranet access, etc.), a wireless device, a smart phone, a laptop computer (e.g., with a wireless air card), a global positioning system (GPS) device, a content recording device (e.g., a , the control panel configured to display the user interface in a display of the control panel (Hao: [0051]-[0055], and FIG. 5-12: User interface 500 and the user interfaces depicted in FIGS. 6A-12C (hereinafter referred to as "user interfaces") may include graphical user interfaces (GUIs) or non-graphical user interfaces, such as text-based interfaces. The user interfaces may provide information to users via customized interfaces and/or other types of interfaces (e.g., browser-based interfaces, television interfaces, etc.). The user interfaces may receive user inputs via one or more input devices, may be user-configurable (e.g., a user may change the size of the user interfaces, information displayed in the user interfaces, color schemes used by the user interfaces, positions of text, images, icons, windows, etc., in the user interfaces, etc.), and/or may not be user-configurable. The user interfaces may be displayed to a user via one or more output devices (e.g., via display 320)), and to control a portion of settings of the security system, the portion of settings being based on the one or more virtual partitions (Hao: [0051]-[0055], and FIG. 5-12: user interface 500 may provide a connected home dashboard that enables a user (e.g., of user device 110) to view and control home devices 150 provided in a connected home (or other area to be controlled). The connected home dashboard may provide a broad view of all home devices 150, and may provide a status of each home device 150. In one example implementation, the connected home dashboard may provide a way to compress and expand information (e.g., associated with home devices 150) in order to optimize the use of limited screen sizes (e.g., provided by user devices 110). As shown in FIG. 5, the connected home dashboard may include a devices/zones item (or 
Therefore, in view of teachings by Mankovskii, Saylor, Dunn, and Hao, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Mankovskii, Saylor, and Dunn to include the method steps of providing the user interface for the one or more virtual  partitions to a control panel of the security system, the control panel configured to display the user interface in a display of the control panel, and to control a portion of settings of the security system, the portion of settings being based on the one or more virtual  partitions, as suggested by Hao. The motivation for this is to inform a user status information/control of a sensor in an area of a monitoring system.

As to claim 13, Mankovskii, Saylor, Dunn, and Hao disclose the limitations of claim 11 further comprising the computing apparatus of claim 11, wherein the instructions further configure the apparatus to:
provide the user interface for the one or more virtual partitions (Mankovskii: [0057], [0059]-[0061], FIG. 3-4 and FIG. 6 and Saylor: column 9 lines 26-40, column 10 lines 21-37, column 11 lines 42-65, FIG. 1-3 and FIG. 7-8) to a control panel of the security system (Hao: Abstract, [0023], and FIG. 5-11: user device 110 may include a mobile computation and/or communication device, such as a radiotelephone, a personal communications system (PCS) terminal (e.g., that may combine a cellular radiotelephone with data processing and data communications capabilities), a PDA (e.g., that can include a radiotelephone, a pager, Internet/intranet access, etc.), a wireless device, a smart phone, a laptop computer (e.g., with a , the control panel configured to display the user interface in a display of the control panel (Hao: [0051]-[0055], and FIG. 5-12: User interface 500 and the user interfaces depicted in FIGS. 6A-12C (hereinafter referred to as "user interfaces") may include graphical user interfaces (GUIs) or non-graphical user interfaces, such as text-based interfaces. The user interfaces may provide information to users via customized interfaces and/or other types of interfaces (e.g., browser-based interfaces, television interfaces, etc.). The user interfaces may receive user inputs via one or more input devices, may be user-configurable (e.g., a user may change the size of the user interfaces, information displayed in the user interfaces, color schemes used by the user interfaces, positions of text, images, icons, windows, etc., in the user interfaces, etc.), and/or may not be user-configurable. The user interfaces may be displayed to a user via one or more output devices (e.g., via display 320)), and to control a portion of settings of the security system, the portion of settings being based on the one or more virtual partitions (Hao: [0051]-[0055], and FIG. 5-12: user interface 500 may provide a connected home dashboard that enables a user (e.g., of user device 110) to view and control home devices 150 provided in a connected home (or other area to be controlled). The connected home dashboard may provide a broad view of all home devices 150, and may provide a status of each home device 150. In one example implementation, the connected home dashboard may provide a way to compress and expand information (e.g., associated with home devices 150) in order to optimize the use of limited screen sizes (e.g., provided by user devices .

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Michiyama, US 2014/0368621 A1, discloses image processing apparatus, image processing method, and computer program product.
Kates, US 2007/0139183 A1, discloses portable monitoring unit.
Gandara et al., US 2013/0021155 A1, discloses detection circuit, detection system, and method of assembling a detection system.
Cohn et al., US 2010/0277315 A1, discloses controller and interface for home security, monitoring and automation having customizable audio alerts for SMA events.
Macmillan Dictionary - HARDWIRE (verb) American English definition and synonyms.
Patrick McNeil discloses Secure IoT deployment in the cement industry. 
Patrick McNeil discloses Secure Internet of Things Deployment in the Cement Industry Guidance for Plant Managers. 
Stauffer et al. discloses Smart enabling system for home automation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668 and email is Quang.Pham@uspto.gov.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684